Appeal from an order of the Family Court, Monroe County (Marilyn L. O’Connor, J.), entered September 10, 2003 in a proceeding pursuant to Social Services Law § 384-b. The order revoked a suspended judgment and terminated the parental rights of respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
*1100Memorandum: Respondent mother appeals from an order that revoked a suspended judgment and terminated her parental rights with respect to her child based upon her violation of the condition therein that she prohibit the child’s father from having any contact with the child or “be[ing] in the same place as the child.” The suspended judgment had been entered upon respondent’s consent to an adjudication of permanent neglect, and the condition therein was included based oh the fact that the child’s father previously had severely beaten the child. Petitioner established by a preponderance of the evidence that respondent allowed the child’s father to see the child and thus violated that condition of the suspended judgment (see Matter of Craig L., Jr., 2 AD3d 1461, 1462 [2003]). Contrary to respondent’s contention, Family Court did not err in allowing hearsay testimony concerning respondent’s violation of that condition of the consent order (see Matter of Veronica W., 289 AD2d 1055, 1056 [2001], lv denied 97 NY2d 613 [2002]) and, in any event, the court gave little weight to that testimony in concluding that respondent violated that condition. The evidence supports the further determination of the court that termination of respondent’s parental rights is in the child’s best interests (see Craig L., 2 AD3d at 1462). Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Lawton and Hayes, JJ.